82939: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28132: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82939


Short Caption:RODRIGUEZ VS. DIST. CT. (PREMIER HOMES CONSTR., INC.)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1902051Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:En Banc Reconsider Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBarbara RodriguezJames Shields Beasley
							(Law Office of James Shields Beasley)
						


PetitionerKathleen Virginia JonesJames Shields Beasley
							(Law Office of James Shields Beasley)
						


Real Party in InterestPremier Home Construction, Inc.Stephen G. Castronova
							(Castronova Law Offices, P.C.)
						


RespondentKathleen M. Drakulich


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


05/20/2021Filing FeeFiling fee paid. E-Payment $250.00 from James Shields Beasley.  (SC)


05/20/2021Petition/WritFiled Petition for Writ of Mandate.  (SC)21-14535




05/20/2021Notice/IncomingFiled Petitioner's NRAP 26.1 Disclosure Statement.  S(C)21-14536




05/20/2021AppendixFiled Appendix to Petition.  (SC)21-14537




07/01/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-18958




07/19/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-20737




07/19/2021AppendixFiled Real Party in Interest's Appendix to Answer for Writ. (SC)21-20738




07/25/2021Petition/WritFiled Petitioners' Reply in Support of Petition for Writ of Mandate. (SC)21-21424




09/30/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." JH/RP/LS (VACATED PER 11/17/21 ORDER). (SC)21-28132




10/01/2021Post-Judgment PetitionFiled Petitioners' Petition for Rehearing [NRAP 40]. (SC)21-28273




10/01/2021Filing FeeFiling fee paid. E-Payment $150.00 from James Shields Beasley. (SC)


10/04/2021Notice/IncomingFiled Petitioners' Withdrawal of Petition for Rehearing [NRAP 40]. (SC)21-28354




10/13/2021Post-Judgment PetitionFiled Petitioners' Petition for Rehearing. (SC)21-29500




10/13/2021Filing FeeFiling fee paid. E-Payment $150.00 from James Shields Beasley. (SC)


11/17/2021Order/DispositionalFiled Corrected Order Denying Petition. "ORDER the petition DENIED." fn1 [On September 30, 2021, this court issued an order denying petition.  Page 2 of that order mistakenly included the wrong quote from Williams v. Eighth Judicial Dist. Court, 127 Nev. 518, 524, 262 P.3d 360, 364 (2011).  We hereby vacate our September 30 order and enter this order in its place, citing to the applicable language from Williams.] JH/RP/LS (SC)21-33017




11/17/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). JH/RP/LS (SC)21-33025




11/27/2021Post-Judgment PetitionFiled Petition for En Banc Reconsideration. (SC)Y21-33876




11/27/2021MotionFiled Motion for Request to Take Judicial Notice. (SC)Y21-33877





Combined Case View